DISSENTING OPINION.
ROBERTSON, P. J.
The conclusion reached by the majority as to the correctness of the trial court’s ruling’ on defendant’s demurrer to the evidence conforms to my views but I am unable to concur in the holding that the humanitarian doctrine was not involved in the trial of the case and I find nothing in any decision of the Supreme Court with which I am in conflict.
In the trial the defendant placed upon the witness stand the engineer who was in charge of the engine that struck the extreme rear of the left hind wheel of the buggy and who testified that as he “rounded the curve at the crossing” he saw the horse’s head, sounded the “stock whistle,” shut the steam off, shoved the brakes on, and observed the deceased, when about the middle of the track, peep out from under the umbrella on the buggy, slacken his speed and then “whip up.” Under this testimony it appears to me that it is going to an extreme and unjustified extent to resort to mathematics and speculations to determine the relative positions of the train and the deceased at some certain time because the defendant, by eliciting this testimony, vouched for the possibility of the engineer accomplishing these acts after he observed the deceased in a place of danger and I cannot see that it affects the case in the least as to the exact place the deceased was when the engineer saw him or precisely how far from the crossing the train was at that time, as the defendant fixed the standard of its engineer’s, capacity within whatever distance it may have been and upon that theory sought a verdict, and now that it has failed the majority opinion holds that the engineer could not, as a matter of law, do what he testified as a matter of fact he did. *277If he had done what he said he did, and the defendant should not now be heard to say he could not, the testimony tends to prove strongly, if not conclusively, by the engineer’s own testimony, that the speed of the train would have been so slackened that the deceased, who was, as found by the jury, in a perilous position by reason of defendant’s negligence, would have had several “ticks of the watch” in which to have passed out of danger. The fact that the jury may not have believed the engineer’s testimony, as to applying the brakes, etc., is no argument against the proposition that we must not ignore the standard of ability possessed by engineers, as advanced by the defendant, trained to act in emergencies, and repudiate the multitude of cases holding that a party shall be held to his theories and not be permitted to seek advantages therefrom and abandon them at will and when defeat is imminent. Assuming that the defendant should not be measured by the standard of what its engineer did in this particular case, but by what an ordinarily prudent engineer could have done under the same or similar circumstances, yet by this testimony the defendant made an issue of fact for the jury and not a question of law for the court.
I think the judgment should be affirmed.